Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive. The examiner notes that the applicant’s arguments do not meet the claim limitations. The applicant claims that “controller is configured to control and taper the current output by said controllable current source in a controlled fashion as the battery impedance changes” was claimed. However, the underlined part was never claimed. However, the examiner notes that this “taper” limitation only comes from the background of the invention part of the disclosure (¶[11]), so does not even appear to be the applicant’s invention. The examiner further notes that this limitation is only about constant voltage charging, which naturally will reduce current as state of charge. An increase of state of charge coincides with an increase of impedance, as one having ordinary skill in the art understands. In light of this background knowledge, both Holzherr (¶’s [108, 114]) and Bour (¶’s [23, 36, 68]) do in fact teach this constant current/constant voltage charging required by these amended limitations, with Holzherr explicitly teaching that the current is controlled until the current reaches a lower threshold (known to a person of ordinary skill in the art to occur when the charge level is high, which corresponds to higher impedance). Thus, the applicant’s arguments are respectfully refuted.
The drawing objections are withdrawn, but will be applied again for the new limitations. The 112(b) rejections are withdrawn due to the amendments, however, claim objections will be applied to Claim 12. The 112(a) rejections are withdrawn due to the amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the added limitations to Claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 and 12 is objected to because of the following informalities: 
Claims 11 and 12 recites the limitation: “said microcontroller”. Emend to “said programmable microcontroller” to be in line with Claim 2 upon which they depend. 
Claim 12 recites the limitation "the operation of said programmable current source circuit" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the operation of said OLED display" in lines 7 & 8. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Holzherr et al (USPGPN 20150181942) in view of Bourilkov et al (USPGPN 20080238363), hereinafter Bour
Independent Claim 1, Holzherr teaches an electronic circuit for managing charging current to a single-cell rechargeable lithium-titanate battery (Figs. 1 & 3), comprising: one or more inputs that provide power for charging the lithium-titanate battery cell (130; ¶’s [08, 19, 20, 27, 79, 82, 104]); an output for transferring power from the lithium-titanate battery to an external device (heater 134 [shown to extend into the cavity 132 external to housing of 102, see ¶[97] is external to control electronics 128, 108, and battery 102 which then provides heat power to external device 104, see Fig. 1); and a controller for performing real-time continuous monitoring of the lithium-titanate battery voltage, charging current, and internal resistance (as seen in Figs. 3-6, the current, voltage, and internal resistances are monitored by at least 128/108/340, ¶’s [15-18, 45, 55, 58-73, esp. 18, 45, 55, 66, 73] describes continuously determining a value, which ¶’s [17, 65, 72] describes is determined based upon the current, voltage, and internal resistances of the battery, thus continuously determined means continuously monitoring of characteristics), wherein the charging time for fully charging a fully depleted lithium-titanate battery is less than 15 minutes (¶’s [81, 106] describes charging rates which are higher that 4C, which means the charging from 0% to 100% capacity occurs in less than 15 minutes), said controller is configured to control the current output by said programmable current source in a controlled fashion during a charging cycle as the battery impedance changes (The examiner notes that the applicant’s arguments do not meet the claim limitations. The applicant claims that “controller is configured to control and taper the current output by said controllable current source in a controlled fashion as the battery impedance changes” was claimed. However, the underlined part was never claimed. However, the examiner notes that this “taper” limitation only comes from the background of the invention part of the disclosure (¶[11]), so does not even appear to be the applicant’s invention. The examiner further notes that this limitation is only about constant voltage charging, which naturally will reduce current as state of charge. An increase of state of charge coincides with an increase of impedance, as one having ordinary skill in the art understands. In light of this background knowledge, both Holzherr (¶’s [108, 114]) and Bour (¶’s [23, 36, 68]) do in fact teach this constant current/constant voltage charging required by these amended limitations, with Holzherr explicitly teaching that the current is controlled until the current reaches a lower threshold (known to a person of ordinary skill in the art to occur when the charge level is high, which corresponds to higher impedance). Thus, the applicant’s arguments are respectfully refuted).
Holzherr is silent to for controlling the operation of circuit components, said controller configured to determine when to increase the charging current to the lithium-titanate battery to reduce the time it takes for the battery to become fully charged, (to advance prosecution) for the charging time for fully charging a fully depleted lithium-titanate battery is less than 15 minutes.
Bour teaches for controlling the operation of circuit components, said controller configured to determine when to increase the charging current to the lithium-titanate battery to reduce the time it takes for the battery to become fully charged, for the charging time for fully charging a fully depleted lithium-titanate battery is less than 15 minutes (structure shown in Fig. 1, which shows bidirectional converter 16 providing power to lithium titanate battery 12 ¶[21], in which both the current across 29 and voltage across 40/42 are measured, where the voltage increase rate [i.e. gradient] is determined to adjust/increase the current to permit the charging to be completed within the preferred amount of time, see ¶[70], where ¶’s [61, 72] describes that the charging would be completed from entirely/fully depleted in 5 minutes [12C], where again this battery is described as lithium titanate). Holzherr and Bour describe systems where 12C is used along with the same type of battery, analogous to this application). Bour teaches this method/system provides improved flexibility to adjust for the charge level of the battery to be charged (¶[61]). Furthermore, one having ordinary skill in the art understands that allowing for the charging current to be increased/decreased serves to improve the ability for the battery to reach the fully charged condition based on conditions, which therefore improves the reliability of the system to charge according to plan.
It would have been obvious to a person having ordinary skill in the art to modify Holzherr with Bour to provide improved flexibility and reliability.
The combination of Holzherr and Bour teaches said controller is electrically connected to a programmable current source through a current control line and an enable/disable line and controls the output of said programmable current source through said current control line, wherein said programmable current source provides current to charge the lithium-titanate battery during a charge cycle (Bour’s controller 30 connects to power conversion module/programmable current source 16 through lines which would involve both control and enable/disenable, which is the same for microcontroller 340 of Holzherr in controlling programmable current source 320, as when reaching the threshold charge levels would mean that the battery is disenabled from charging, and thus the programmable power source would be too).
Dependent Claim 2, the combination of Holzherr and Bour teaches said controller is either a programmable microcontroller or an ASIC (¶’s [111, 117, 118] of Holzherr describes the microcontroller having control functions, which means it was programmed; Bour 34).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Holzherr in view of Bour, further in view of Nakajima et al (JP 2007181263 A)
Dependent Claim 4, the combination of Holzherr and Bour teaches a lithium-titanate battery with circuitry.
Holzherr fails to explicitly teach a temperature sensing device a temperature sensing device connected to said programmable current source and disposed between the lithium-titanate battery and said programmable current source and said programmable current source configured to provide said programmable current source with a signal indicating the temperature of the battery to determine whether the output current from the programmable current source is causing overheating of a battery or any of the charging circuitry.
Nakajima teaches a temperature sensing device a temperature sensing device connected to said programmable current source and disposed between the lithium-titanate battery and said programmable current source and said programmable current source configured to provide said programmable current source with a signal indicating the temperature of the battery to determine whether the output current from the programmable current source is causing overheating of a battery or any of the charging circuitry (224 is a temperature sensor which is between controller 228, 221, & 217 and converter 202, see ¶’s [72, 74, 75, 119] describes the increase of temperature causing the converter either to stop providing power or to reduce the power, where “off period becomes longer” meaning the power from programmable current source is reduced, while Fig. 4 shows that the output for the temperature monitoring circuit 224 is input to the converter 202 via photocoupler 220). Nakajima teaches these circuits serve to improve the performance of the battery by prevent the battery and components from exceeding the temperature ratings, which further improves safety (¶’s [09-20]).
It would have been obvious to a person having ordinary skill in the art to modify Holzherr in view of Bour with Nakajima to provide improved performance and safety.
Dependent Claim 5, the combination of Holzherr, Bour, and Nakajima teaches said controller is connected to said temperature sensing device is a first resistive network (see 112(b) rejection interpretation, Bour: 221 is described in ¶[63] as a circuit which measures both the current and voltage of the battery 222/223; looking at Fig. 4, there are two other circuits which measure current, namely across resistors 218 and 229 via 217 and 228, respectively; therefore, one having ordinary skill in the art would understand that the current sensor of 221 would be a same shunt style current sensor as well, that is a resistance based current sensor in which the voltage is measured across it to determine the current by dividing voltage by the known resistance; furthermore, 224, is described in ¶’s [55, 64, 74] as a resistance based temperature sensor; therefore it is a resistance network).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holzherr in view of Bour and Nakajima, further in view of Chen et al (USPGPN 20170279285)
Dependent Claim 6, the combination of Holzherr, Bour, and Nakajima teaches the first resistive circuit, a lithium-titanate battery charging cycle, determination of current values to determine the amount of current said programmable current source provides to the battery.
Holzherr is silent to receiving voltages Va and Vb produced on opposite sides of said first resistive circuit to determine the amount of current.
Chen teaches receiving voltages Va and Vb produced on opposite sides of said first resistive circuit to determine the amount of current (Fig. 2 demonstrates the R2 corresponds to the battery current sensors of Holzherr, Bour 29, and Nakajima 221, where VSRP corresponds to VA and VSRN- corresponds to V-B , where ¶’s [32-36, esp. 34] describes that these values are used to determine the current of the battery). As is evident from Fig. 2, the voltage detected at VSRN is the voltage across the battery (e.g. voltage between VSRN and ground is the battery voltage), therefore, by having both the VSRP and VSRN voltages measured, it saves the need for a separate battery voltage sensor, which can serve to reduce the costs and complexity of the system.
It would have been obvious to a person having ordinary skill in the art to modify Holzherr in view of Bour and Nakajima with Chen provides reduced complexity and costs.
Dependent Claim 7, the combination of Holzherr, Bour, Nakajima, and Chen teaches said controller uses voltages Va and Vb to determine the instantaneous voltage and the internal resistance of the lithium-titanate battery (Chen’s VSRN provides the voltage of the battery, while the current measured across this R2 provides the internal resistance of the battery, which is taught by Holzherr as described above, while the instantaneous determination of voltage is described by all of Holzherr, Bour, Nakajima, and Chen).
Dependent Claim 8, the combination of Holzherr, Bour, Nakajima, and Chen teaches a second resistive circuit connected to said output for transferring power from the lithium-titanate battery to an external device, said controller, and programmable current source, said second resistive circuit producing voltages Vc and Vd on opposing sides, wherein during a discharge cycle of the lithium-titanate battery, the values of voltages Vc and Vd are used by said controller to determine the amount of current flowing into said output from the lithium-titanate battery (Chen’s VACP and VACN provide this applicability of measuring two voltages, while Nakajima’s second resistive circuit 229 as measured by 228 provides the resistive circuit on the output side of the battery 222/223 as described in the claim while showing that the voltages on either side appear to be measured as well).
Dependent Claim 9, the combination of Holzherr, Bour, Nakajima, and Chen teaches a switch disposed between said second resistive circuit and said programmable current source, configured such that when said switch is closed, the lithium-titanate battery (Holzherr and Bour) discharges to said output for transferring power to an external device (Nakajima 227 is between programmable current source 202 and output T3, Chen HG is between programmable current source L & LG and output 40; for both 227 and 40, it requires them to be closed for the battery to discharge to the output; Chen describes the output going to an external device, see ¶’s [20-23, esp. 21] describing Figs. 1 & 2; for Nakajima, when the output is connected to T3 & T4, 229 is separated from programmable current source 202 by switch 207, as one having ordinary skill in the art would understand, as the current would flow from the positive output of 202 to 227, through T3 to T4, and then to 229)
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holzherr in view of Bour, Chen, and Nakajima, further in view of Oguma et al (USPGPN 20170151887)
Dependent Claim 10, Holzherr is silent to a boost converter disposed between said second resistive circuit and said output.
Oguma teaches a boost converter disposed between said second resistive circuit and said output (see Fig. 1, which shows first resistive circuit 51 measuring current across battery 2, temperature detector 53 for battery 2, switch 12, second resistive circuit 57 [using shunt-resistive current sensors described by the combination of Holzherr, Bour, Chen, and Nakajima], where boost converter 15 is described as a boost converter in ¶[45], similar circuits described in Fig. 1 for similar battery 3, with 17/100 being the output circuitry). One having ordinary skill in the art understands that a boost converter provides the capability to provide a more reliable and flexible circuit as it can allow for power to transition between components with different power capabilities, which is more flexible than a system which only provides for a single power rating, which is safer and more reliable than that circuitry as a circuit with a high power would damage a circuit with lower power, while a circuit with lower power will likely be unable to provide enough power to allow a circuit which requires higher power to function.
It would have been obvious to a person having ordinary skill in the art to modify Holzherr in view of Bour, Chen, and Nakajima with Oguma to provide improved flexibility, reliability, and safety.
Dependent Claim 11, the combination of Holzherr, Bour, Chen, Nakajima, and Oguma teaches including an OLED having a display, and wherein said controller is a microcontroller having firmware that determines the content shown on said display based on circuit conditions as interpreted by the instantaneous values of Va, Vb, Vc, and Vd (¶’s [119, 122] of Holzherr describes indicating information to user, i.e. display; ¶’s [36, 37, 69] of Bour describes a display system for displaying information found; market forces driving the increased adoption of OLED displays, which have been described to those having ordinary skill in the art to be the best commercially available display type in which a 4k OLED screen is described by most to be better picture quality than an 8K tradition screen, thus the displays of Holzherr and Bour being upgraded to an OLED would a simple substitution of an OLED screen for their displays to yield improved picture quality [predictable results], see KSR[B], where such a display would be e.g. a computer interface which is used by many modern vehicles of Oguma, a display on an electric cigarette like Holzherr for improved satisfaction by higher spending users, chargers/ED of Chen and Bour, device with display of Nakajima ¶[02]; as for firmware, one having ordinary skill in the art understands that the functional capabilities of the microprocessors of Bour and Holzherr, which correspond to the controllers of Chen, Nakajima, and Oguma would include firmware which the control algorithms are already stored to perform the functions explained above, where this firmware would inherently be included).
Dependent Claim 12, the combination of Holzherr, Bour, Chen, Nakajima, and Oguma teaches said firmware performs functions that include monitor the input condition of any voltage present at said one or more one or more inputs that provide power for charging the lithium-titanate battery cell, controlling the operation of said programmable current source circuit, real-time monitoring of the voltage conditions present on each side of said first resistive circuit, real-time monitoring of the voltage conditions present on each side of said second resistive circuit, controlling the operation of said boost convertor, and controlling the operation of said OLED display (as explained above for Claim 11, these functions are met by the circuitry/control algorithms described above in which these measurements and control algorithms are performed, as one having ordinary skill in the art would understand).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kano et al (USPGPN 20180026455) also has temperature sensor resistor network 136 between battery 102 and controllable/programmable current source including 140/114/112/110
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859